Opinion of the Court by
Judge Williams:
As decided by this court in Freeman vs. Brenham, 17 B. Mon., 608, Tweed vs. Commonwealth, 2 Met. 379, Allard vs. Smith, 2 *557Met. 298, Vandevere vs. Griffith, 2 Met. 425, a bill of evidence can not be made np and signed in vacation.
If time be given, it must be to the first day of the next term; and unless filed on that day, tbe right to have it filed and signed will be lost.
On appellant’s motion a day during vacation was given to prepare, have signed and file in bill of evidence, which placed the case beyond the reach of this and the inferior court after the term had expired.
Motion to set aside order dismissing the appeal on applicant’s affidavit is overruled.